01/31/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                              November 14, 2019 Session

                PAMELA D. STARK v. JOE EDWARD STARK

                  Appeal from the Circuit Court for Shelby County
                  No. CT-002958-18 Robert Samual Weiss, Judge
                      ___________________________________

                          No. W2019-00650-COA-R3-CV
                      ___________________________________

This is an appeal from an order finding the appellant in civil contempt and ordering her
incarcerated until she agreed to remove a social media post. The appellant was
incarcerated for four hours before she purged herself of contempt by agreeing to remove
the post. On appeal, the appellant challenges the civil contempt finding. Because the
appellant has purged herself of civil contempt and was released from incarceration, we
deem the issue moot and dismiss this appeal.

              Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

CARMA DENNIS MCGEE, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and KENNY W. ARMSTRONG, J., joined.

Pamela D. Stark, Memphis, Tennessee, Pro Se.

Melissa C. Berry, Memphis, Tennessee, for the appellee, Joe Edward Stark.

                                       OPINION

                         I.   FACTS & PROCEDURAL HISTORY

      After a five-year marriage, Pamela Stark (“Wife”) filed a complaint for divorce
from her husband, Joe Stark (“Husband”) on June 29, 2018. Wife is an attorney and filed
her complaint pro se. Husband is a sergeant with the Memphis Police Department.

       Tennessee Code Annotated section 36-4-106(d) states that when a petition for
divorce is filed and served, the following temporary injunction is in effect against both
parties:

      (3) An injunction restraining both parties from harassing, threatening,
       assaulting or abusing the other and from making disparaging remarks about
       the other . . . to either party’s employer.

Tenn. Code Ann. § 36-4-106(d)(3) (emphasis added). The parties are permitted to apply
to the court “for further temporary orders, an expanded temporary injunction, or
modification or revocation of this temporary injunction.” Tenn. Code Ann. § 36-4-
106(d)(6).

       Husband filed an answer and counter-complaint for divorce. Wife amended her
complaint to add “interspousal tort” claims against Husband, including battery and
intentional infliction of emotional distress. Wife alleged that she was injured during a
physical altercation with Husband days before the complaint for divorce was filed.

       On January 15, 2019, Husband filed a petition for a restraining order. Husband
alleged that he had recently become aware of a Facebook post made by Wife on
December 14, 2018, in which she publicly posted allegations regarding Husband and the
alleged incident of domestic violence between them. Husband claimed that Wife’s post
also disparaged the Memphis Police Department and its investigation of the incident.
Husband asserted that Wife’s dissemination of these allegations in a public forum would
cause him immediate and irreparable injury, including but not limited to loss of
employment, demotion, or damage to his reputation within the department. As such,
Husband asked the trial court to enter a restraining order directing Wife to remove the
Facebook post and to cease and desist from making any future comments, orally or on
social media, that might jeopardize his employment or impugn his reputation with the
police department. Husband sought an award of attorney’s fees incurred in bringing the
petition for a restraining order.

       Wife filed a response to the petition in which she alleged that her post was critical
of the Memphis Police Department, not Husband. She also argued that the restraining
order sought by Husband would infringe on her “constitutional rights.” The trial court
held a hearing on Husband’s petition for a restraining order on February 7, 2019. At the
outset, counsel for Husband explained that Husband was basically asking the trial court to
extend the existing statutory injunctions to specifically address public posts on social
media or communication with Husband’s employer that would have a detrimental effect
on his reputation or employment. Husband submitted as exhibits the Facebook post made
by Wife and also an email Wife had sent to the mayor of Memphis about the incident. In
the Facebook post, Wife claimed to be “a recent victim of domestic violence at the hands
of a Memphis Police Officer,” and she criticized the handling of the investigation.
Husband testified that his co-workers at the police department saw the Facebook post
before he did. He explained that he and Wife have many mutual friends on the social
media site because Wife worked as a prosecutor. Husband testified that a special
prosecutor from another city was appointed to conduct an investigation regarding the
alleged incident of domestic violence involving him and Wife.
                                            -2-
       Wife’s four-page email to the mayor likewise claimed that she was a victim of
domestic violence at the hands of Husband and a victim of misconduct by the Memphis
Police Department. She identified her husband by name and rank and described her
version of the physical altercation between them and the events that followed. Wife
asked the mayor to “look into this before it goes further.” Husband testified that the city
mayor is considered his ultimate boss and employer. He opined that Wife’s social media
post and email to the mayor constituted harassment and brought his reputation into
question.

        Wife did not testify but repeated her argument that she had an absolute right to
criticize the police department. At the conclusion of the hearing, the trial judge informed
Wife that the problem with her argument was the existence of the automatic injunction
prohibiting her from “making disparaging remarks about the other [spouse] . . . to either
party’s employer.” See Tenn. Code Ann. § 36-4-106(d)(3) (emphasis added). The trial
judge acknowledged Wife’s “freedom of speech” argument but emphasized that her
email did not convey some general concern about police corruption but instead was in
direct reference to Husband. He explained that the references to Husband were “off
limits.” The trial judge then orally ruled that the Facebook post had to be removed that
same day and that Wife would not be permitted to make further allegations on social
media or have communication with Husband’s employer.

       The following exchange occurred between the trial judge and Wife:

       The Court:    That post shall be removed today, and a mandatory injunction
                     will go into effect that there will be no communication with
                     employers. There is a special prosecutor involved in this
                     case. That special prosecutor will deal with this Court.
                     Whatever allegations have been made, we’ll deal with that in
                     due course. But at this point involving making any further
                     allegations in social media is completely inappropriate and is
                     being enjoined.

       Ms. Stark:    Well, Your Honor, I will just with all candor to the Court say
                     you might as well take me into custody right now. I have
                     contacted the FBI as well as having contacted the mayor of
                     Memphis to try and get this addressed. I am saying that I am
                     a victim of corruption from the Memphis Police Department,
                     and I am going to pursue every course of action I have and –

       The Court:    Ms. Stark, are you going to remove that post, yes or no?

       Ms. Stark:    I am not.
                                           -3-
       The Court:       Officer Houston, take her into custody.
                        We’ll stand in recess.

       (Short break.)

       The Court:       Ms. Stark, please stand. Are you going to comply with this
                        Court’s orders?

       Ms. Stark:       No, I’m not.

       The Court:       All right. I’m making a finding that you are in direct
                        contempt of court by willfully refusing to comply with this
                        Court’s orders. You will be held in the -- you will be held in
                        custody until such time that you decide that you want to
                        change your position and you apologize to this Court. We’ll
                        stand in recess until that time.

Wife was held in custody for four hours before she agreed to remove the Facebook post
and was released.

        Thereafter, the trial court entered its written order granting Husband’s petition for
a restraining order. The trial court entered a separate written order finding Wife in direct
civil contempt. The order states that at the end of the hearing on the petition for a
restraining order, “in open Court, [Wife] advised that the Court may as well [] find her in
Contempt as she was not going to take the Facebook post of December 14, 2018 down
which had just been ordered.” The court noted that it then asked Wife directly whether
she was going to abide by the court’s order, to which she responded, “No.” As such, the
order states, the trial court found Wife in direct contempt of court, and she was
immediately taken into custody. According to the order, Wife was ordered to be held in
custody until she agreed to remove the Facebook post, and after being held in custody for
four hours, she agreed to remove the post as ordered. Therefore, the written order states
that Wife had already purged her contempt. Wife timely filed a notice of appeal.

                                   II.   ISSUES PRESENTED

       Wife presents the following issues, which we have slightly restated, in her brief on
appeal:

1.     Whether the trial court erred by issuing a restraining order involving matters
       which were not subject to adjudication or final judgment in the pending divorce
       and interspousal tort case before the court;

                                              -4-
2.     Whether the trial court erred in finding sufficient proof under Tennessee Rule of
       Civil Procedure 65.04 to establish either a right or an immediate and irreparable
       injury, loss, or damage to warrant the restraining order;

3.     Whether the trial court erred in issuing a restraining order without employing the
       proper constitutional analysis associated with Wife’s infringed rights;

4.     Whether the trial court erred in conducting summary contempt proceedings to
       impose sanctions for direct civil contempt; and

5.     Whether the trial court erred in imposing contempt sanctions before the court’s
       order was actually violated.

In his posture as appellee, Husband asserts that Wife’s issues on appeal must be limited
to those challenging the contempt order, not the restraining order entered in the context of
the underlying divorce action, which remains pending in the trial court.

                                    III.   DISCUSSION

       At the outset, we address the issue raised on appeal by Husband. Husband argues
that Wife has only perfected an appeal from the order of contempt, and therefore, the
issues she can raise on appeal must be limited to those presenting proper challenges to the
contempt order. We agree with Husband in this regard.

        “Contempt proceedings are sui generis and are incidental to the case out of which
they arise.” Baker v. State, 417 S.W.3d 428, 435 (Tenn. 2013) (citing Doe v. Bd. of
Prof’l Responsibility, 104 S.W.3d 465, 474 (Tenn. 2003)). The term “sui generis” means
“[o]f its own kind or class; unique or peculiar.” Black’s Law Dictionary (11th ed. 2019).
“The contempt proceeding may be ‘related to the underlying case but independent from
it.’” Ballard v. Cayabas, No. W2016-01913-COA-R3-CV, 2017 WL 2471090, at *2
(Tenn. Ct. App. June 8, 2017) (quoting Green v. Champs-Elysees, Inc., No. M2013-
00232-COA-R3-CV, 2014 WL 644726, at *7 (Tenn. Ct. App. Feb. 18, 2014)).

       A contempt proceeding “often stems from an underlying proceeding that is not
complete.” Doe, 104 S.W.3d at 474. However, “[a] judgment of contempt fixing
punishment is a final judgment from which an appeal will lie.” Hall v. Hall, 772 S.W.2d
432, 436 (Tenn. Ct. App. 1989) (citing State v. Green, 689 S.W.2d 189 (Tenn. Crim.
App. 1984)). A contempt judgment “becomes final upon entry of the judgment imposing
a punishment therefore.” State ex rel. Garrison v. Scobey, No. W2007-02367-COA-R3-
JV, 2008 WL 4648359, at *4 (Tenn. Ct. App. Oct. 22, 2008) (citing Green, 689 S.W.2d
at 190). The contempt ruling must be appealed within thirty days. Blakney v. White, No.
W2018-00617-COA-R3-CV, 2019 WL 4942436, at *4 (Tenn. Ct. App. Oct. 8, 2019).
“‘It matters not that the proceedings out of which the contempt arose are not complete.’”
                                            -5-
Moody v. Hutchison, 159 S.W.3d 15, 31 (Tenn. Ct. App. 2004) (quoting Green, 689
S.W.2d at 190). “An order that imposes punishment for contempt ‘is a final appealable
order in its own right, even though the proceedings in which the contempt arose are
ongoing.’” Ballard, 2017 WL 2471090, at *2 (quoting Coffey v. Coffey, No. E2012-
00143-COA-R3-CV, 2013 WL 1279410, at *5 (Tenn. Ct. App. Mar. 28, 2013)).

        Here, Wife filed a notice of appeal within thirty days of the trial court’s contempt
order. Accordingly, she has properly perfected an appeal from the contempt order.
However, the divorce case in which the restraining order was entered remains pending.
In considering Wife’s issues, we must bear in mind that this is an appeal from the
contempt order, not an appeal from the restraining order. See Garrison, 2008 WL
4648359, at *4 (reviewing the contempt issues presented on appeal separately “as distinct
from the remainder of the appeal” and dismissing the remainder of the appeal for lack of
a final judgment).

        Because this is an appeal from the contempt order, Wife is limited in her ability to
raise issues regarding the restraining order. Wife argues that she can also challenge the
restraining order, noting that one of the essential elements of a civil contempt finding is
that the court order alleged to have been violated must have been a “lawful” order.
Konvalinka v. Chattanooga-Hamilton Cty. Hosp. Auth., 249 S.W.3d 346, 354 (Tenn.
2008). However, in this context:

       A lawful order is one issued by a court with jurisdiction over both the
       subject matter of the case and the parties. An order is not rendered void or
       unlawful simply because it is erroneous or subject to reversal on appeal.
       Erroneous orders must be followed until they are reversed.

Id. at 355 (internal citations omitted). For these reasons, we emphasize that the limited
issue before this Court is whether the trial court erred by holding Wife in civil contempt.

       The Tennessee Supreme Court has explained civil contempt as follows:

              Civil contempt is remedial in character and is applied when a person
       refuses or fails to comply with a court order. [State v.] Beeler, 387 S.W.3d
       [511, 520 (Tenn. 2012)]. A civil contempt action is brought to force
       compliance with the order and thereby secure private rights established by
       the order. Overnite Transp. Co. v. Teamsters Local Union No. 480, 172
S.W.3d 507, 510 (Tenn. 2005) (citing Robinson v. Air Draulics Eng’g Co.,
       214 Tenn. 30, 377 S.W.2d 908, 912 (1964)). When a trial court orders
       imprisonment after finding civil contempt, the confinement is remedial and
       coercive in nature, designed to compel the contemnor to comply with the
       court’s order. Consequently, compliance with the order will result in the
       contemnor’s immediate release from confinement. Id. at 511. It has long
                                           -6-
        been said that in a civil contempt case, the contemnor “carries the keys to
        his prison in his own pocket.” State ex rel. Anderson v. Daugherty, 137
Tenn. 125, 191 S.W. 974, 974 (1917).

Baker, 417 S.W.3d at 435-36.1 “Beyond the ‘civil’ or ‘criminal’ classification, contempt
is also categorized as ‘direct’ or ‘indirect.’” Id. at 436 n.7. “Contempt can be further
classified as direct or indirect depending on whether the misbehavior occurred in the
court’s presence.” In re Brown, 470 S.W.3d 433, 443 (Tenn. Ct. App. 2015). “Direct
contempt is based on acts committed in the presence of the court[.]” Id. at 443-44.

       In the case before us, the trial court held Wife in direct civil contempt and ordered
her incarcerated until she agreed to remove the Facebook post. Wife was in custody for
approximately four hours before she agreed to remove the post and was released. Thus,
Wife has purged herself of contempt.

       This Court has repeatedly held that issues raised on appeal regarding civil
contempt findings are moot if the contemnor has already purged himself or herself of
contempt by the time the issue reaches this Court. “A case, or an issue in a case,
becomes moot when the parties no longer have a continuing, real, live, and substantial
interest in the outcome.” Hooker v. Haslam, 437 S.W.3d 409, 417 (Tenn. 2014). For
instance, in Simpkins v. Simpkins, 374 S.W.3d 413, 417 (Tenn. Ct. App. 2012), a husband
was found in civil contempt for failure to pay health insurance premiums and failure to
provide proof of life insurance. On appeal to this Court, the husband argued that the trial
court erred by finding him in civil contempt without finding that he had the ability to
comply with the orders he allegedly violated. Id. Because the husband had already
“cured his contemptuous conduct” by paying the premiums and providing proof of
insurance, we held that “the issue of civil contempt is moot.” Id. at 418.

       In Pfister v. Searle, No. M2000-01921-COA-R3-JV, 2001 WL 329535, at *2
(Tenn. Ct. App. Mar. 28, 2001), the trial court found a mother in civil contempt and
ordered her jailed until she delivered the parties’ child for visitation. The mother was
released when the child was produced the next day. Id. at *4. On appeal, the mother
argued that the evidence did not support a finding that she willfully violated the order
because it was confusing. Id. We held that “because the [mother] complied with the
court’s order to produce her child, thereby purging her civil contempt, that judgment is
now moot, and we decline to address it.” Id. at *1. “The validity of the trial court’s order
finding her in civil contempt [was] moot.” Id. at *4. See also In re A.G., No. M2007-
        1
           Unlike civil contempt, “[s]anctions for criminal contempt are generally both punitive and
unconditional in nature, designed to punish past behavior, not to coerce directly compliance with a court
order or influence future behavior.” Baker, 417 S.W.3d at 436. Criminal contempt is often regarded as a
crime. Id. “[W]hen a court imposes a definite term of confinement for conduct constituting criminal
contempt, the contemnor cannot shorten the term by agreeing not to continue in the behavior that resulted
in his confinement.” Id.
                                                  -7-
0799-COA-R3-JV, 2009 WL 3103843, at *5 (Tenn. Ct. App. Sept. 28, 2009) (concluding
that a mother’s challenge to her sentence for criminal contempt was moot when she had
already served the sentence and it was “unclear what meaningful relief lies within the
power of this court to give her at this point”); Boggs v. Boggs, No. M2006-00810-COA-
R3-CV, 2007 WL 2353156, at *5 (Tenn. Ct. App. Aug. 17, 2007) (deeming the
appellant’s arguments regarding two civil contempt findings moot where the appellant
paid the amount ordered and was released from custody).

        “Generally, whether a claim is moot involves a question of law that this Court will
review de novo.” Huggins v. McKee, 500 S.W.3d 360, 375 (Tenn. Ct. App. 2016) (citing
All. for Native Am. Indian Rights in Tenn., Inc. v. Nicely, 182 S.W.3d 333, 338-39 (Tenn.
Ct. App. 2005)). “The general rule remains that appellate courts ‘should dismiss appeals
that have become moot regardless of how appealing it may be to do otherwise.’” Hooker,
437 S.W.3d at 417 (quoting Norma Faye Pyles Lynch Family Purpose LLC v. Putnam
Co., 301 S.W.3d 196, 210 (Tenn. 2009)). However, even if a case may have become
moot, “before dismissing it a court should consider whether to exercise its discretion to
apply one of the recognized exceptions to the mootness doctrine.” Id. The Tennessee
Supreme Court has identified “a limited number of exceptional circumstances that make
it appropriate to address the merits of an issue notwithstanding its ostensible mootness[.]”
City of Memphis v. Hargett, 414 S.W.3d 88, 96 (Tenn. 2013). Those “exceptional
circumstances” are:

       (1) when the issue is of great public importance or affects the
       administration of justice; (2) when the challenged conduct is capable of
       repetition and evades judicial review; (3) when the primary dispute is moot
       but collateral consequences persist; and (4) when a litigant has voluntarily
       ceased the challenged conduct.

Id. (citing Lufkin v. Bd. of Prof’l Responsibility, 336 S.W.3d 223, 226 (Tenn. 2011)).

       The only exception arguably relevant in this case is “when the primary subject of
the dispute has become moot but collateral consequences to one of the parties remain.”
Hooker, 437 S.W.3d at 417-18. This exception is “applicable in the court’s discretion.”
Id. The court “may refrain from dismissing an appeal as moot when collateral
consequences remain following the dismissal of the appeal.” Hudson v. Hudson, 328
S.W.3d 863, 865-66 (Tenn. 2010). This exception to the mootness doctrine applies if
“prejudicial collateral consequences” are shown to exist. Id. at 866. “Such collateral
consequences can include the continued effect of an order that has expired or is invalid.”
Id.

       In the case at bar, members of this Court asked Wife at oral argument why this
appeal should not be dismissed as moot when Wife had purged herself of contempt and
been released from incarceration. Wife argued that the issue of contempt was not moot
                                          -8-
because (1) the contempt finding was a “blight” on her record, (2) the contempt finding
might be used against her in the divorce trial, and (3) an issue of attorney’s fees had been
reserved in the trial court.

        We begin with her argument regarding attorney’s fees. In Dockery v. Dockery,
No. E2009-01059-COA-R3-CV, 2009 WL 3486662, at *2 (Tenn. Ct. App. Oct. 29,
2009), we considered whether a husband’s appeal challenging his contempt conviction
was moot when he had already completed his jail sentence. In addition to the jail
sentence, the husband was also ordered to pay the wife’s attorney’s fees. Id. *2 at n.2.
As such, we held that his “entire appeal” was not moot, but any challenge to the length of
his sentence was moot because it no longer presented a justiciable controversy. Id. at *2
n.2, *10. Unlike Dockery, however, the trial court in this case did not order Wife to pay
Husband’s attorney’s fees in connection with the finding of contempt. As we noted in a
related appeal of a recusal motion Wife filed in this case, “Following the trial court’s oral
ruling on the motion for restraining order, Wife essentially invited the trial court to find
her in contempt after stating that she would not follow the trial court’s order.” Stark v.
Stark, No. W2019-00901-COA-T10B-CV, 2019 WL 2515925, at *10 (Tenn. Ct. App.
June 18, 2019). Thus, Husband never filed a petition for contempt or sought attorney’s
fees in connection with contempt. The trial court’s order granting Husband’s petition for
a restraining order reserved a ruling on his request for attorney’s fees in connection with
his request for a restraining order. As a result, it is not necessary to address the
contempt finding on appeal due to any outstanding issue regarding attorney’s fees, which
was present in Dockery.

       Wife’s arguments regarding the “blight” on her record and the possible use of the
contempt order in the divorce trial are likewise unconvincing.2 Another panel of this
Court rejected a similar argument in Bradford v. Bradford, No. 86-262-II, 1986 WL
2874, at *2 (Tenn. Ct. App. Mar. 7, 1986). The appellant was no longer incarcerated
under the court’s contempt order but insisted that the issues on appeal were not moot
because he “may continue to suffer consequences as a result” of the contempt finding.
Id. The appellant argued that the contempt finding might be used against him in a
custody matter or a subsequent contempt proceeding. Id. We found that argument
“highly speculative.” Id. This Court was “not persuaded that the finding of contempt
may still have ‘some practical effect’ in the future which would keep defendant’s case
from being moot.” Id.

       Additionally, in State v. Jenkins, No. C/A 157, 1989 WL 124950, at *1 (Tenn. Ct.
App. Sept. 13, 1989), an individual was held in contempt for failure to submit to paternity
blood testing but purged himself of contempt by submitting to the blood test. On appeal,
we held that “[his] challenges to the contempt order are moot since no meaningful relief
can be rendered.” Id. Quoting a case from Maryland, the dissenting judge in Jenkins

       2
           This was a short-term marriage with no children, and neither party requested alimony.
                                                   -9-
suggested that the issue was not moot because the contempt order would remain in court
records “for all to see.” Id. at *2. Although recognizing that the contempt order “may
not ever be utilized” and that its “effect beyond mere existence is not known, and may be
none,” the dissent took the position that the mere existence of a contempt order was
enough to give substance to the appeal. Id. However, the majority opinion was to the
contrary. Thus, Tennessee courts have not recognized the type of vague and speculative
interests asserted by Wife as sufficient “prejudicial collateral consequences.”3

       Absent a showing by Wife of specific prejudicial collateral consequences resulting
from the trial court’s finding of contempt, we decline to apply the collateral consequences
exception to the mootness doctrine. See Hudson, 328 S.W.3d at 866 (dismissing an
appeal as moot because the father “ha[d] not shown that we should refrain from
dismissing his appeal as moot” by describing “prejudicial collateral consequences
necessary to invoke this exception to the mootness doctrine”).

                                          IV.    CONCLUSION

       For the aforementioned reasons, this appeal is dismissed. Costs of this appeal are
taxed to the appellant, Pamela Stark, for which execution may issue if necessary.


                                                           _________________________________
                                                           CARMA DENNIS MCGEE, JUDGE

        3
          We recognize that in some jurisdictions, special exceptions have been created in cases involving
attorneys held in criminal contempt. See, e.g., Johnson v. State, 306 Ga. App. 844, 846 (2010)
(explaining the general rule that an appeal of a criminal contempt order is moot upon the contemnor’s
release from jail, but in Georgia, “an exception to this rule has been made in cases involving an
attorney”); see also Nakell v. Attorney Gen. of N. Carolina, 15 F.3d 319, 322-23 (4th Cir. 1994)
(distinguishing a case involving “a layperson not subject to professional discipline” from one involving
an attorney who could face possible discipline as a result of a criminal contempt conviction); Matter of
Betts, 927 F.2d 983, 988 (7th Cir. 1991) (“In the case of an attorney convicted of criminal contempt of
court, the conviction may have collateral consequences, such as action by the state attorney registration
and disciplinary authority.”)
         However, a civil contempt order “does not entail the kind of collateral consequences that a
criminal conviction entails.” S.E.C. v. Res. Dev. Int’l, 291 F. App’x 660, 665 (5th Cir. 2008); see also
U.S. v. Johnson, 801 F.2d 597, 600 (2d Cir. 1986) (stating that collateral legal consequences “are difficult
to establish as to a civil contempt”). The Florida Court of Appeals declined to dismiss an attorney’s
appeal of a criminal contempt conviction as moot in Keezel v. State, 358 So. 2d 247, 248-49 (Fla. Dist.
Ct. App. 1978), recognizing the “adverse legal consequences” flowing from the criminal conviction.
However, the Court declined to apply the same rule to an attorney who was only found in civil contempt
in O’Connor v. O’Connor, 415 So. 2d 902, 903 (Fla. Dist. Ct. App. 1982), deeming his appeal moot. The
Court distinguished Keezel and found its reasoning “not persuasive in this civil contempt matter, wherein
the appellant is an attorney.” Id. at n.1. Here, Wife was only held in civil contempt, rather than criminal
contempt, and she did not present any argument on appeal regarding the possibility of disciplinary action,
so we decline to find any collateral consequences based on her status as an attorney.
                                                  - 10 -